Citation Nr: 9934990	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  96-41 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
lumbar disc syndrome, post operative with spinal fusion.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1956 to 
February 1962.  

In June 1974, the Houston, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO) denied service connection 
for lumbar disc syndrome, postoperative, with spinal fusion.  
The RO notified the veteran of that decision by letter dated 
June 25, 1974; he did not appeal.  38 C.F.R. §§ 20.200, 
20.201, 20.302(a) (1999).  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from July 1996 and December 1996 decisions from the 
VARO not to reopen the veteran's claim for service connection 
for lumbar disc syndrome, postoperative, with spinal fusion, 
and the July 1997 decision in which the VARO reopened the 
claim but denied service connection.  

The veteran's January 1992 claim was an application to reopen 
his claim for service connection for the disabilities of 
brain concussion and headaches.  This matter is referred to 
the RO.  


FINDINGS OF FACT

1.  The RO denied service connection for lumbar disc 
syndrome, postoperative, with spinal fusion in June 1974 and 
notified the veteran of that decision by letter dated June 
25, 1974; he did not appeal.  

2.  Evidence received since the June 1974 Board decision is 
neither cumulative nor redundant, and shows that the veteran 
has a current lumbar disc disability.  

3.  The service medical records show in-service treatment for 
lumbar strain.  

4  The veteran has provided medical and lay evidence of a 
continuity of symptomatology and a current diagnosis of a 
lumbar disc disability.  

5.  The veteran's back strain during service resolved; a 
chronic lumbar disc syndrome was not present during service.  


CONCLUSIONS OF LAW

1.  The June 1974 rating decision that denied service 
connection for lumbar disc syndrome, postoperative, with 
spinal fusion became final because the RO notified the veteran 
of that decision by letter dated June 25, 1974, and he did not 
appeal.  38 C.F.R. §§ 20.200, 20.201, 20.302(a) (1999).  

2.  The evidence received since the June 1974 rating decision 
is new and material evidence; the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a) (1999).  

3.  The veteran's claim of entitlement to service connection 
for a lumbar disc disability is well grounded.  
38 U.S.C.A. § 1110, 1111, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).  

4.  A chronic lumbar disc disability was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1111, 
1153 (West 1991); 38 C.F.R. § 3.303, 3.306(a)(b) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The state of the evidence prior to the June 1974 rating 
decision follows.

The August 1956 examination report stated that the veteran's 
spine and musculoskeletal system were normal, and no defects 
or diagnoses were noted.  

Service medical records state that, in October 1958, while 
performing duty as an airplane mechanic, the veteran stood on 
a ladder and attempted to step onto the wing of a B-52 plane.  
The ladder slipped and the veteran fell approximately 5 feet 
to the ground.  The November 1958 examination report stated 
that the veteran's spine and other musculoskeletal system 
were normal, and no defects or diagnoses were noted.  The 
veteran denied any significant medical or surgical history.  

In March 1960, December 1960, and February 1961, the veteran 
was seen at the clinic for recurrent episodes of low back 
pain, more severe on the right.  The provisional diagnosis in 
March 1960 was low lumbar back strain.  The February 1961 x-
ray stated that the two projections of the iliac spine were 
completely unremarkable except for a relative but slight 
narrowing of the 5th lumbar interspace.  The impression was 
lumbar strain.  The February 1962 examination report stated 
that the veteran's spine and musculoskeletal system were 
normal, and the veteran denied all other significant medical 
and surgical history except for stomach trouble and 
nervousness.  The veteran denied ever having worn a brace or 
back support.  

The veteran was examined by a chiropractor in June 1964.  The 
chiropractor stated that the veteran's disability appeared 
related to a fall from an airplane in the Army in October 
1958.  The veteran had recurrent back trouble.  X-rays 
revealed misalignment of the cervical vertebra and sacroiliac 
imbalance.  The diagnosis was a whiplash injury of long 
standing.  

The veteran underwent a VA examination in August 1964.  One 
of his chief complaints was intermittent lower back pain.  He 
felt that his back began giving him more trouble when he 
worked with hooking crowbars to aircrafts after his fall from 
the aircraft wing. 

According to November-December 1964 records from Memorial 
Hospital, the veteran was in a motor vehicle accident in 
October 1964.  As a result, he was hospitalized and put into 
traction for about a week in November-December 1964 to treat 
pain in the lumbar area.  The November 1964 x-ray revealed no 
evidence of fracture or dislocation of the lumbosacral spine, 
and the lumbar vertebrae showed no abnormalities.  There was 
no evidence of disc narrowing or neural arch defect.  
Sacroiliac and hip joints appeared normal.  The discharge 
diagnosis in December 1964 was lumbar sprain.  

The veteran was examined in October 1972 at The Arlington 
Orthopaedic Group.  He reported that, about 12 years earlier, 
he bent over to lift a heavy object and his back caught, 
causing pain in the right side of his back in the lumbar 
area.  Since that time, he had symptoms on and off.  The 
impression was degenerative disc disease, L-5, S-1 level with 
chronic back strain.  Soon after, from October 1972 through 
December 1973, the veteran underwent the first 3 in a series 
of 9 spinal fusions.  He returned to the clinic several times 
and received medications for repeated complaints of severe 
back pain. The December 1973 medical summary stated that the 
veteran had severe paravertebral muscle spasm.  

The veteran's December 1973 statement served as an informal 
application for service connection for a back disability.  
The veteran recited his history of back treatments and listed 
his health care providers.  The RO also received a December 
1973 letter from a military friend who knew the veteran since 
November 1956 and stated that the veteran had back trouble 
since 1961.  

In June 1974, the Houston, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO) denied service connection 
for lumbar disc syndrome, postoperative, with spinal fusion.  
The RO notified the veteran of that decision by letter dated 
June 25, 1974; he did not appeal.  


The state of the evidence since the June 1974 rating decision 
follows.

In September 1984, the diagnosis was lumbar disc herniation 
and spinal stenosis.  A July 1990 letter from the Social 
Security Administration (SSA) and the veteran's August 1996 
income state showed that the veteran received SSA disability 
benefits.  

The veteran filed an application to reopen his claim for a 
back disability in January 1992.  The veteran's February 1992 
letter stated that he had 9 spinal operations since service 
and that he took 11-13 different medications per month.  

The June 1996 diagnosis from the Neurology Center was diffuse 
degenerative disc disease of the cervical and lumbar spine.  
The veteran had a history of multiple neck and low back 
surgeries, failed back syndrome, and chronic pain.  In 
addition, the veteran had diffuse degenerative arthritis with 
multi-focal arthralgias.  The veteran had chronic pain 
syndrome with multi-focal pain in the joints, arthralgias, 
and pain in the neck and back.  The July 1996 diagnoses were 
chronic pain syndrome due to failed back syndrome and diffuse 
degenerative arthritis of the cervical and lumbar spine, and 
multiple focal arthralgias.  

The veteran's December 1996 letter stated that he has had 9 
operations on his spine since October 1972 and that, every 3 
hours, he had to take the type of pain pills that terminally 
ill cancer patients take.  The veteran's March 1999 
statements alleged that he takes morphine sulfate, at the 
monthly cost of $2,840, for the pain.  

The veteran underwent a magnetic resonance imaging test (MRI) 
and examination of the lumbar spine in February 1997.  The 
MRI report stated that the impression was posterior fusion of 
L3 through L5-S1 with no evidence of significant disc 
protrusion or herniation at any level and mild posterior 
spinal canal narrowing from degenerative changes at the L2-3 
level.  The examination impression was dramatic posterior 
fusion of L3 through L5-S1 with normal alignment of these 
vertebral bodies and no evidence of an acute abnormality.  

The April 1997 diagnoses were moderately severe failed back 
syndrome; moderately severe degenerative changes at C3-C7, 
L2-L3, L5-S1; and a history of multiple low back surgeries 
with right C6,C7,C8 cervical radiculopathy, moderately 
severe.  In May 1997, the veteran was examined for back pain 
and pain on ambulating.  Another examiner in May 1997 noted 
that physical examination was remarkable for the veteran's 
mildly stooped gait.  

The veteran underwent a VA examination in June 1997.  
Although the issue was service connection, the veteran 
received an increased rating examination.  The veteran 
reported that he received a concussion when he fell off the 
wing of the B52 airplane in 1958.  As far as the examiner 
could tell, the veteran first started having back difficulty 
in about 1961 when he hooked a toe bar to a B52 airplane, 
bent over, and was unable to straighten up.  After traction 
in the hospital and home leave, the veteran returned to work, 
and with different assignments, the back essentially got 
better.  The veteran separated from service in 1962 and got 
jobs.  Ever since, the veteran reported having low back pain 
that worsened over the years.  Today, the veteran reported 
concern about his chronic neck and lumbar area pain problems.  
He had pain in his left lower back constantly and pain and 
tingling down both lower extremities into the foot.  The 
tingling and pain was in the anterior, medial, lateral, and 
posterior aspects of the thigh of the leg and of the foot.  
The veteran had 6 fusions.  The veteran reported that he had 
been treated by multiple physicians, multiple surgeons, and 
this had included pain programs.  He described multiple pain 
medications, and the examiner noted that the veteran was 
apparently severely disabled from the pain because he was 
house bound and could not go to the store because of the 
pain.  Motor system examination revealed generalized poor 
muscle tone in both upper and lower extremities and in the 
torso.  His strength in all muscle groups was less than what 
would be expected of a person of his age.  The veteran 
exhibited postural abnormalities and loss of lumbar lordosis 
because he leaned forward on his walker to walk.  With 
respect to objective evidence of pain, the veteran seemed to 
be in pain on motion of the cervical and lumbar area.  The 
examiner opined that the abnormal neurological findings were 
not related to the concussion injury in 1958 but were related 
to his cervical and lumbar disease.  The diagnoses were 
cervical spondylosis and disc disease status post surgery, 
bilateral radiculopathy; lumbar spondylosis and disc disease, 
status post surgery, bilateral radiculopathy; and chronic 
pain syndrome secondary to the other 2 diagnoses.  The 
examiner noted that the claims folder was not available for 
review.  From the available data, he opined that the 
veteran's severe spine difficulties were probably not related 
to the lumbar sprain of 1961.  

The July 1997 impression included lumbar post-laminectomy 
pain syndrome and lumbar radiculopathy with a resultant 
neurogenic bladder.  In September 1997, the veteran underwent 
surgery to receive an implantable drug delivery system.  
Various examiners stated diagnoses including lumbar 
radiculopathy, lumbar facet joint syndrome, chronic 
discogenic lumbar back pain, and postlaminectomy pain 
syndrome.  Although the veteran was currently taking several 
medications, one of the examiners placed the veteran on 
morphine to be administered through the pump implant.  

In April 1998, the veteran reported bilateral lower extremity 
pain.  Examination of his gait revealed that he was in a pain 
flare up of his low back and was unable to remain seated 
throughout the 35-minute examination.  Straight leg raising 
was negative for a true radicular component.  A few days 
later, the veteran again reported pain in his spine.  

In July 1998, the diagnoses included kissing spine syndrome, 
severe myofascial pain with muscle spasms of the thoracic and 
lumbar paraspinal muscles, and inguinal neuralgia.  In August 
1998, the veteran had an acute flare ups of pain.  In 
December 1998, the examiner opined that, because the lower 
portion of the veteran's spine was effectively frozen in a 
vertical position, any flexion occurring at the L2-3 level 
was responsible for the increased uptake.  The veteran 
complained of increasing pain in the low back.  The examiner 
noted that the veteran had a significant amount of muscle 
spasm in his low back and opined that the veteran had a 
compression fracture of the lumbar spine.  

In October 1998, the RO mailed timely notice of the scheduled 
December 1998 hearing to the veteran and to his 
representative.  The record includes a handwritten note by a 
Board member that the veteran did not appear for the hearing.  

The veteran's March 1999 statements alleged that problems 
with his lumbar spine forced him to quit good jobs and that 
he last worked in October 1972.  The March 1999 diagnosis was 
lumbar radiculopathy with resultant neurogenic bladder.  

The veteran underwent a VA examination in July 1999.  
Although the issue was service connection, the examiner noted 
that the veteran received an examination for rating purposes 
only.  The claims file was available for the examiner's 
review and service medical records were reviewed.  The 
examiner noted that a hospital reports from Baton Rouge 
General Hospital in November-December 1964 showed a diagnosis 
of lumbar sprain resulting from a motor vehicle accident in 
October 1964 that the veteran did not mention.  The veteran 
walked with a walker and wore a lumbar corset.  The 
impression was failed back syndrome.  The examiner opined 
that, while the veteran might have received treatment for a 
lumbar strain in service, this was resolved by the time of 
his discharge from the Air Force.  X-rays while in service 
showed no evidence of abnormality, including early 
degenerative disc disease.  In service, the veteran was noted 
to have no complaints of low back pain.  The examiner opined 
that the veteran sustained a self-limiting, self-asserted, 
soft tissue injury to the lumbar spine, which in all medical 
probability, should have resolved after 60 to 90 days, as the 
vast majority of these injuries do.  The examiner found no 
evidence to support a chronic condition of the lumbar spine 
that may have warranted further treatment, particularly in 
the form of multiple level fusions of the lumbar spine.  

The veteran's multiple statements consistently reported the 
same medical history of back pain, treatments, operations, 
and medications that were recited in medical records.  After 
requesting medical records from the identified health care 
providers (HCP), the RO mailed letters to the veteran in 
November 1996, December 1996, and March 1999, informing him 
that certain HCP's had not responded or that the RO needed 
the HCP's address in order to request medical records.  The 
letters informed the veteran that it was still his 
responsibility to obtain the documents to support his claim.  


Criteria

Except as provided in 38 U.S.C. § 5108 (formerly 38 U.S.C. 
§ 3008), when a claim is disallowed by the Board, the claim 
may not thereafter be reopened and allowed and a claim based 
upon the same factual basis may not be considered.  
38 U.S.C.A. § 7104(b) (formerly 38 U.S.C.A. § 4004(b)).  

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  Under Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998), the determinations of whether evidence is 
new and whether it is material are governed by the tests set 
forth in 38 C.F.R. § 3.156(a), "new" evidence "means 
evidence not previously submitted to agency decision makers . 
. . which is neither cumulative nor redundant"; "material" 
evidence is new evidence "which bears directly and 
substantially upon the specific matter under consideration" 
and "which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim").  38 U.S.C.A. § 5108; Fossie v. West 12 Vet. App. 1 
(1998); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
38 C.F.R. § 3.156(a).

A two-step analysis is conducted under 38 U.S.C.A. § 5108.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In Elkins 
v. West, 2 Vet. App. 422 (1999) (en banc), Court held that 
the two-step process set out in Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991), for reopening claims became a 
three-step process under the Federal Circuit's holding in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), i.e., the new 
evidence bears directly and substantially on the specific 
matter, and is so significant that it must be considered to 
fairly decide the merits of the claim; second, if new and 
material evidence has been presented, immediately upon 
reopening the Board must determine whether, based upon all 
the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well grounded, the Board may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled.  See Elkins v. West, 
2 Vet. App. 422 (1999) (en banc); Winters v. West, 12 Vet. 
App. 203 (1999) (en banc); Justus v. Principi, 3 Vet. App. 
510 (1992).

When determining whether the claim should be reopened, the 
credibility of evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

A veteran is presumed to be in sound condition when accepted 
for service, with the exception of disorders noted at the 
time of entrance into service unless clear and unmistakable 
(obvious and manifest) evidence demonstrates that the injury 
existed prior to service.  38 U.S.C.A. §§ 1131, 1132; 38 
C.F.R. § 3.304(b) (1999).  

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required where the condition noted during 
service or in the presumptive period is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

In Savage v. Gober, 10 Vet. App. 488 (1997), the Court 
established the following rules with regard to claims 
addressing the issue of chronicity: The chronicity provision 
of § 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Therefore, notwithstanding 
the veteran's showing of an in-service injury, and statements 
of post-service continuity of symptomatology, medical 
expertise is required to relate his disabilities 
etiologically to his post-service symptoms.  Savage, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3rd 
604 (Fed. Cir. 1996) (per curiam).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

In October 1998, the RO mailed a timely notice of the 
December 1998 hearing to the veteran at his last known 
address, with a copy to his representative, the Texas 
Veterans Affairs Commission (TVAC).  38 C.F.R. § 19.76 
(1999).  The notice was not returned in the mail.  At the 
December 1998 hearing, a VA Board member made a handwritten 
note to the record that the veteran was a "no show."  The 
veteran and TVAC did not request or file a motion for a new 
hearing, and they did not explain why he failed to appear.  
Therefore, the Board will adjudicate the claim based on the 
current evidence of record as though the request for hearing 
had been withdrawn.  38 C.F.R. § 20.704(d) (1999).  

The veteran has presented new evidence that was not in the 
record at the time of the June 1974 decision: 1) medical 
records of treatment for back disorders since June 1974; and 
2) SSA documents showing that the veteran receives SSA 
disability benefits.  This evidence is not cumulative because 
the record previously contained no post-1974 medical records 
or SSA documents.  The new evidence is material because its 
helps to explain the nature and duration of the veteran's 
current lumbar disc disability.  Therefore, these items are 
new and material evidence.  

The claim must be reopened because the new and material 
medical records and lay statement, which confirm the presence 
of a lumbar disc disability, in connection with evidence 
previously assembled, are so significant that they must be 
considered in order to fairly decide the merits of the claim.  

Moreover, the new and material evidence, in conjunction with 
the previous evidence, established a well grounded claim 
because there has been a medical diagnosis of a current 
lumbar disc disability, evidence that a back problem was 
incurred in the active military service, and lay evidence of 
continued symptomatology from active service to the present.  

The medical evidence shows that the veteran has a current 
lumbar disc disability because several examiners noted lumbar 
disc diagnoses.  The September 1984 diagnosis was lumbar disc 
herniation and spinal stenosis, and the June and July 1996 
diagnosis was diffuse degenerative disc disease of the 
cervical and lumbar spine.  The April 1997 diagnosis was 
moderately severe degenerative changes at C3-C7,L2-L3, L5-S1.  
The June 1997 VA diagnosis was lumbar spondylosis and disc 
disease, status post surgery, bilateral radiculopathy.  The 
September 1997 diagnoses included lumbar facet joint syndrome 
and chronic discogenic lumbar back pain.  

The veteran presented medical evidence that a lumbar disorder 
was noted during service.  Initially, the veteran was 
presumed sound at enlistment because the induction 
examination report stated that the veteran's spine and 
musculoskeletal system were normal, and no back defects or 
diagnoses were noted.  Lumbar strain was the provisional 
diagnosis in March 1960 and the x-ray impression in February 
1961.  

The medical evidence included opinions of a nexus between the 
veteran's current disability and an in-service event.  The 
June 1964 chiropractor stated that the veteran's recurrent 
back trouble appeared related to a fall from an airplane in 
October 1958, and the June 1997 VA examiner stated that the 
veteran first started having back difficulty around 1961 when 
he hooked a toe bar to a B52 airplane.  

The veteran also presented competent lay evidence of 
continued symptomatology of a lumbar disability.  The veteran 
told the August 1964 VA examiner that his back began giving 
him more trouble when he worked with hooking crowbars to 
aircrafts after his October 1958 fall from the aircraft wing, 
and his service friend stated that the veteran had back 
trouble since 1961.  In numerous statements to the RO and 
reports of history to examiners, the veteran noted recurrent 
back pain since the 1961 incident when he hooked a toe bar to 
the B52 airplane.  He stated that he was unable to perform 
the same assignments when he returned to his military job 
from the hospital, he had to leave jobs after service due to 
back pain, and he had been unable to work since 1972.  These 
lay statements are probative because, although the veteran 
and his service friend are lay persons not competent to 
render medical opinions or medical diagnoses regarding the 
etiology of disorders, they are competent to provide evidence 
of observable symptoms, such as observations of the veteran's 
difficulty with work duties.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  Therefore, the veteran's 
claim is well grounded.  

When the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  The veteran was given notice of a scheduled 
hearing and failed to appear.  The veteran received a July 
1999 VA examination for which the examiner reviewed the 
claims file and the veteran's past medical records.  In 
addition, the RO requested medical records from numerous 
identified HCP's and repeatedly requested evidence from the 
veteran for the HCP's who did not provide records.  
Therefore, the VA satisfied its duty to assist the veteran in 
the development of the claim.  

Some of the medical evidence and the veteran's lay statements 
support service connection for lumbar disc syndrome.  The 
October 1972 examiner, apparently the last to examine the 
veteran before the series of 9 fusion surgeries, stated that 
the veteran reported bending over and catching his back when 
he went to lift a heavy object in about 1960, and since then 
the veteran had pain in the lumbar area.  The impression was 
degenerative disc disease at the L5-S1 level with chronic 
back strain.  

However, the preponderance of the medical evidence supports a 
denial of service connection for lumbar disc syndrome.  
Although the veteran had treatment for back complaints in 
service, the medical evidence does not show that a chronic 
lumbar disc disability was incurred in or aggravated by 
service.  Although the veteran reported a continuation of 
back complaints, the preponderance of the evidence does not 
support that a chronic lumbar disc disability was incurred 
during service.  The July 1999 examiner opined that lumbar 
strain resolved by separation from service.  The in-service 
x-rays showed no abnormality, including early degenerative 
disc disease, the veteran made no complaints of low back pain 
at separation in February 1962, and the November 1964 x-ray 
revealed lumbar vertebrae with no abnormalities.  Therefore, 
a chronic disability of lumbar disc syndrome was not incurred 
in active service.  Aggravation is inapplicable because the 
veteran was presumed sound at enlistment and there is no 
clear and unmistakable evidence that a lumbar disc disability 
preexisted service.  

The July 1999 examination report is more probative than the 
October 1972 examination report because the July 1999 
examiner had the benefit of reviewing the veteran's claims 
file and past medical records, including service medical 
records, the October 1972 examination reports, and the 
November-December 1964 hospitalization reports.  In contrast, 
the October 1972 examiner transcribed the veteran's 
recitation of the in-service lifting incident, and the record 
does not show that the October 1972 examiner reviewed the 
veteran's past medical records, including service medical 
records.  A bare transcription of a lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  

Although the Board decided the veteran's claim on grounds 
different from that of the RO, which denied reopening the 
claim in June and December 1996, the veteran has not been 
prejudiced by the decision.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  


ORDER

The evidence received since the June 1974 rating decision is 
new and material evidence; the claim is reopened.  

The claim of entitlement to service connection for lumbar 
disc syndrome, post operative with spinal fusion, is denied.  





		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

